DETAILED ACTION
This communication is responsive to the instant application filed on 11/30/2022.
Claims 1, 9, and 15 are independent claims and are amended.
Claims 1-20 are pending in this application.
This Action has been made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 5-8, 12-13, and 18-19 are rejected under 35 U.S.C. 101 because the claims are directed to an abstract idea. The claims, as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
As an initial matter, claims 5, 12, and 18 are depended to claims 1-2, 4, 9, 11, and 15-17, which are directed to a distribute data system, method and a computer program product for maintaining a user database and a global metadata repository for executing the versioned metadata using virtual databases. However, claims 5, 12, and 18 recite the language of “determine the fixed point in time; determine if an existing virtual database corresponds to the fixed point in time; and… generate a new virtual database that corresponds to the fixed point in time,” as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer’s component(s) (e.g., “query engine”), which fall under the “Mental Processes” grouping in abstract ideas (judicially recognized exceptions) (see MPEP – 2106.04 (a)(2), Part III).
Claims 5, 12, and 18, which depend to claim 1, do not recite any additional elements/limitations that integrate into a practical application.  The remain limitations “in response to determining that an existing virtual database corresponds to the fixed point in time, provide to the query engine a virtual database identifier that corresponds to the existing virtual database; in response to determining that no existing virtual database corresponds to the fixed point in time,…, and provide to the query engine a virtual database identifier that corresponds to the new virtual database” are insufficient to amount of significantly more than the judicial exception. The additional steps of “provide”, and “provide” represent an insignificant extra solution activity because these additional limitations generally describe the gather and provide to the query engine as use of tool for a virtual database identifier associated to the existing virtual database in a fix point in time. Thus, taken alone, the additional elements do not amount to significantly more than mere instructions to apply the exception using a generic computer components, e.g., “the query engine” that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field because gathering data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Thus, these additional limitations do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use.

In fact, claim 5 is dependent on claims 1-2 and 4.  However, the limitations of claim 1, e.g., “a user database including data and non-versioned metadata”, “maintain a version history…”, and “… accept a query…”, and “… receiving the query…” which are not integrated the judicial exception into a practical application (see MPEP 2106.05(a)-(c), (e)-(h)).  In addition, the addition limitations of a/the “user database”, “global metadata server”, “control node”, and “first compute node including a query engine” in claim 1 to perform the indicated steps of “maintain… and maintain”, and “accept…”. The “user database”, “global metadata server”, “control node”, and “first compute node including a query engine” in claim 1 are recited at a high-level of generality (i.e., as a generic computing components performing at least a generic computer functionality) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Next, the additional step of maintain/maintaining, and accept/accepting are the generic computing functions for data transmitting between the computing components which represent an insignificant extra solution as additional activity in using virtual database for versioned metadata that do not integrate the abstract idea into a practical application of how to perform data processing so that it does not impose any meaningful limits on practicing the abstract idea. 
Also, claim 1 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using the distribute database system having “user database”, “global metadata server”, “control node”, and “first compute node including a query engine” to perform “maintain” “accept” steps which amount to no more than mere instructions/functions to apply the exception using a generic computer components that are well-understood, routine, conventional activity amount to no more than implementing the abstract idea with a computerized system. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Next, the claim limitations of “maintain… and maintain…”, “accept” which represent an insignificant extra solution activity.  Thus, taken alone, the additional elements do not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field because gathering data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. These additional limitations do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Thus, the claim does not include additional limitations/elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
**** Similar analysis as rejections to independent claims 9 and 15 and dependent claims 12 and 18, respectively.

Claim 5 is also depended to claim 2. In fact, claim 2 recites the additional limitations of “wherein the first compute node includes a global metadata client configured to maintain a cached copy of the version history and wherein the snapshot is based on the cached copy of the version history” which are not integrated the judicial exception into a practical application (see MPEP 2106.05(a)-(c), (e)-(h)).  In addition, the addition limitations of “the first compute node” and “a global metadata client” in claim 2 for performing the step of “maintain” are a high-level of generality (i.e., as a generic computing components performing at least a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Next, the additional step of “to maintain” is the generic computing function for data transmitting between the computing components which represent an insignificant extra solution as additional activity. Thus, taken alone, the additional elements do not amount to significantly more than mere instructions to apply the exception using a generic computer components that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field because gathering data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. These additional limitations do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. 
Thus, the claim does not include additional limitations/elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
**** Similar above analysis of claim 2 is applied to dependent claims 10 and 16, respectively.

Claim 5 is also depended to claim 4. In fact, claim 4 recites the additional limitations of “wherein the query engine is further configured to submit a request for and subsequently receive a virtual database identifier corresponding to the virtual database from the global metadata client, and to reference the virtual database using the virtual database identifier when executing the query.” which are not integrated the judicial exception into a practical application (see MPEP 2106.05(a)-(c), (e)-(h)).  In addition, the addition limitations of “the query engine” in claim 4 for performing the step of “to submit”, “receive”, and “to reference” is a high-level of generality as of a generic computing components performing at least a generic computer function.  Next, the additional step of “to submit”, “receive”, and “to reference” are the generic computing functions for data transmitting between the computing components which represent an insignificant extra solution as additional activity. Thus, taken alone, the additional elements do not amount to significantly more than mere instructions to apply the exception using a generic computer component(s), e.g., “the query engine”, that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field because gathering data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. These additional limitations do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. 
Thus, the claim does not include additional limitations/elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
**** Similar above indicated analysis of claim 4 is applied to dependent claims 11 and 17, respectively.

Regarding claim 6, the claim recites additional limitations “wherein the global metadata client is configured to determine the fixed point in time based on at least one of: a transaction identifier of a transaction corresponding to the executing query; and a begin time of a transaction corresponding to the executing query.”, as drafted, is a mental process that perform in the mind, which falls in the “Mental Processes” grouping of abstract ideas.  In addition, “the global metadata client” is a high-level of generality (i.e., as a generic computing components performing at least a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component; hence, these additional limitations do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. 
Thus, the claim does not include additional limitations/elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
**** Similar above indicated analysis of claim 6 is applied to dependent claims 13 and 19, respectively.

Regarding claim 7, the claim recites additional limitations of “a plurality of compute nodes including the first compute node, wherein each compute node of the plurality of compute nodes are configured to concurrently execute respective queries using snapshot isolation.” which do not integrate into a practical application.  The additional limitations provides the further compute nodes’ definition.  Also, the additional step of “to concurrently execute” does not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use. Thus, the claim does not include additional limitations/elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claim 8, the claim recites additional limitations of “a transaction manager coupled to each compute node of the plurality of compute nodes and configured to maintain a transaction history for each transaction executed on each compute node, the transaction history comprising for each transaction: a transaction identifier; a begin time of the transaction; and one of a commit time or an abort time of the transaction” which do not integrated into a practical application. The additional limitations provides the further relationship between the transaction manager and each compute node of the plurality compute nodes as definition.  The additional step of “to maintain” does not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use.  Thus, the claim does not include additional limitations/elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.
For at least above reasons, claims 5-8, 12-13, and 18-19 are not drawn to patent eligible subject matter as they are directed to an abstract idea without significant more.

In addition, claims 15-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Official Gazette Notice 1351 OG 212, dated February 23, 2010, states “the broadest reasonable interpretation of a claim drawn to a computer readable medium…typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media.”  
Given that independent claim 15 is drawn to “a computer-readable memory device” in line 1, which is not disclosed/defined in the Applicant’s specification. Thus, the “computer-readable memory device” is construed to cover both transitory and non-transitory media (see specification, par. [0101]).
“A transitory, propagating signal … is not a ‘process, machine, manufacture, or composition of matter.’  Those four categories define the explicit scope and reach of subject matter patentable under 35 U.S.C. § 101; thus, such a signal cannot be patentable subject matter.” In re Nuijten, 84 USPQ2d 1495, 1503 (Fed. Cir. 2007).
Because the full scope of the claim encompasses non-statutory subject matter (i.e., transitory propagating signals), the claim as a whole is non-statutory. Appropriate clarification/correction is required.
	Claims 16-20 are also rejected because of dependency to claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-10, 14-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rielau et al., US Pub. No. 20210342322 (hereinafter as “Rielau”) in view of Kutner et al., US Pub. No. 20220091744 (hereinafter as “Kutner”), and further in view of Ball et al., US Patent No. 6366933 (hereinafter as “Ball”) and Lazier et al., US Patent No. 10459647 (hereinafter as “Lazier”).
Regarding claim 1, Rielau teaches a distributed database system (fig. 1: shown as the distributed database system), comprising:
a user database including data and non-versioned metadata (fig. 1 element 150  as interpreted as the user database that includes data and non-versioned metadata, as further shown details fig. 4, and see par. [0038] “an un-versioned schema. An un-versioned schema is a schema that is visible to existing versions of applications…”, wherein the applications are from the user computing system 110 of fig. 1, and par. [0027]; and pars. [0055] “un-versioned schema”=non-versioned metadata, [0056] “a table in database 150 called “client”. After generating a client table in database 150…” equals to a user database)
a global metadata server configured to maintain a version history comprising changes to the non-versioned metadata (fig. 1 element 130 and element 140 as system catalog as shown in figs. 2-3. The system catalog 140 maintain a version history including changes of the non/un-version schema/metadata in element 590, e.g., stop version indicates as 0, see par. [0038] e.g., “In some cases, a version ID of 0 indicates that a database object has been retired or dropped.” which teaches changes to the non-version metadata); 
a control node configured to accept a query against the user database (fig. 1, element 130, the DBMS as shown the control node for receiving/accepting the query, e.g., database command 502, 504, 506, 508, 802, 902, 1002 of figs. 5-10; and fig. 12 at element 1210 “Receive a database query for a database…”; and fig. 11 in overall concept of receiving query 1102 from element 120 to DBMS 130); and 
a first compute node including a query engine configured to receive the query from the control node and execute the query (par. [0032] teaches “DBMS 130 may use a query optimizer to generate a query plane for execution for database 150…”, wherein the “query optimizer” is interpreted as the query engine to receive and execute the query).

Rielau does not explicitly teach “referencing a virtual database comprising a snapshot of the non-versioned metadata as of a fixed point in time, wherein the snapshot is based on the version history;” and newly amended limitation “maintain versions of the non-versioned metadata corresponding to each change.”
In the same field of endeavor (i.e., data processing), Kutner teaches: 
referencing a virtual database (Abstract teaches the buckets having objects are stored in the database, and par. [0294] discloses “…use a combination of tags/versions and customer metadata along with the internal database to provide a virtual listing of the object/version specific to a ‘virtual bucket’ in some embodiments.”, wherein the using the internal database to provide a virtual listing of the object specific to a ‘virtual bucket’ is interpreted the referencing a virtual database as known by a skilled artisan) comprising a snapshot of the non-versioned metadata as of a fixed point in time (see fig. 9, at the fields “Create or replicate 1 snapshot Every…” and “At” are interpreted as the “fixed point in time”, and the technique of “replicate” is implemented as the snapshot as known by a skilled artisan, par. [0277] e.g., “sequence of snapshots… point in time”; fig. 14 at element 1402 – Non-Versioned, and par. [0259], e.g., “non-versioned operation 1402 for bucket snapshots” wherein the bucket includes objects and metadata as known by a skilled artisan, see in pars. [0003] defining the object and metadata, [0044] “Snapshots of buckets”, and [0260] “…to support enabling BVS mode ONLY for non-versioned buckets”, wherein the non-versioned buckets having non-versioned metadata).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Kutner would have provided Rielau with the above indicated limitation for performing snapshot of the non-versioned bucket having object/metadata at a fixed point in time more efficient object-based storage in the data storage systems (Kutner: fig. 25 and pars. [0002-3 and 259-261]).

Rielau and Kutner do not explicitly teach “wherein the snapshot is based on the version history;” and amended limitation “maintain versions of the non-versioned metadata corresponding to each change.”
In the same field of endeavor (i.e., data processing), Ball teaches: “wherein the snapshot is based on the version history.” (Abstract: “the system maintains an archive, which contains a copy of one version of each listed document, and material from which the other versions can be reconstructed.” wherein the “copy of one version” is interpreted as the snapshot; fig. 3A shown as the virtual table of the Version History including the timestamp as certain/fixed point in time; and col. 20, lines 48-50: “A user may also choose to enter snapshot directly to check-in pages, or view the current page or the versions history.”)
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Ball would have provided Rielau and Kutner with the above indicated limitation for performing snapshot based on the version history (Ball: fig. 3A and col. 20, lines 48-53).

Rielau, Kutner and Ball do not explicitly teach newly amended limitation “maintain versions of the non-versioned metadata corresponding to each change.” (which is disclosed/defined in the Applicant’s specification, par. [0005] “…a global logical metadata server to store and manage versions of metadata…”, par. [0042] “…multiple versions of metadata…”, and pars. [0057, 73, 79], and [0078] “…a version history comprising changes to the non-versioned metadata is maintained. For example, and as described above with reference to distributed database system 100 of FIG. 1, GLM server 108 is configured to maintain a history of all modifications to metadata, and likewise maintain versions of such metadata corresponding to each such modification…”)
In the same field of endeavor (i.e., data processing), Lazier teaches: “maintain versions of the non-versioned metadata corresponding to each change.” (col. 4, lines 65-67 “As described below, multiple versions of the data object can be maintained in multiple data storage classes…of a distributed data storage service) and a version history maintained throughout the lifecycle of the data object. The version history can include a history of the version-changing operations performed on the data object….where the complete version history of all versions of a data object, including deleted or moved versions, is maintained by the version meditated management service.”, wherein the “data object” includes/embedded the metadata as known by a skilled artisan)
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Lazier would have provided Rielau, Kutner and Ball with the above amended limitation for performing the managing versions of metadata in the version history of a distributed data storage service (Lazier: fig. 20, elements 2006-2016 and col. 9, lines 1-37).
Regarding claim 2, Kutner and Ball teaches: wherein the first compute node includes a global metadata client configured to maintain a cached copy of the version history (Kutner: fig. 25, element 2542, e.g., “Client-Side” is interpreted as the global metadata client having cache, par. [0122 and 142], e.g., ”cache”, fig. 25 at element 2520 – Version; pars. [0107] “to maintain consistency across multiple copies of an entity”, [0253] “The BVS Clone is convenient for use cases such as forking one data set into multiple writable copies to perform development and analysis in parallel”, wherein the BVS is abbreviated of Bucket Version Snapshot having store plurality objects versions=history, see par. [0021] “a series of bucket versioning snapshots to represent different recovery points in the history of the bucket”) and wherein the snapshot is based on the cached copy of the version history (Ball: Abstract: “the system maintains an archive, which contains a copy of one version of each listed document, and material from which the other versions can be reconstructed.” wherein the “copy of one version” is interpreted as the snapshot; fig. 3A shown as the virtual table of the Version History including the timestamp as certain/fixed point in time; and col. 20, lines 48-50: “A user may also choose to enter snapshot directly to check-in pages, or view the current page or the versions history.”).  

Regarding claim 3, Rielau, Ball teach: wherein the query includes a command to alter the non-versioned metadata (Rielau: pars. [0044-45] e.g., “database command… be an SQL, …” equals query including a command to alter to the un-versioned schema, see pars. [0038] as explained above and [0069] “a computer system executing a database management system (DBMS) receives a database query for a database, where the database query is received from a particular version of an application having a plurality of versions, and wherein the database query specifies the particular version... In some embodiments, the computer system alters, based on the received updates, the one or more catalog tables, where the altering includes altering metadata stored in the catalog tables that specifies one or more database objects stored in the database that are accessible to the particular version.”), and executing the query causes the metadata of the snapshot of the non-versioned metadata of the virtual database to be altered (Rielau: pars. [0044-45] e.g., “database command… be an SQL, …” equals query including a command to alter to the un-versioned schema, see pars. [0038] as explained above and [0069] “a computer system executing a database management system (DBMS) receives a database query for a database, where the database query is received from a particular version of an application having a plurality of versions, and wherein the database query specifies the particular version... In some embodiments, the computer system alters, based on the received updates, the one or more catalog tables, where the altering includes altering metadata stored in the catalog tables that specifies one or more database objects stored in the database that are accessible to the particular version.”; and Ball: figs. 3A and 8 shown as the virtual table=database, col. 16, lines 65-66 “Data in this repository can be browsed, altered, or deleted”, and col. 20, lines 48-50), and the global metadata client is further configured to propagate the altered metadata to the global metadata server (Rielau: again in par. [0069], the computer system as DBMS 130 is interpreted as the global metadata server for propagate the altering metadata stored in the catalog tables=databases).
Claims 9-10, 14-16, and 20 are rejected in the analysis of above claims 1-3; and therefore, the claims are rejected on that basis.

Claims 4, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rielau, Kutner, Ball, and Lazier and further in view of Goto, US Pub. No. 20070220020 (hereinafter as “Goto”).
Regarding claim 4, the claim is rejected by the same reasons set forth above to claims 1 and 2.  However, Rielau, Kutner, Ball, and Lazier do not explicitly teach the limitations recited in claim 4.
In the same field of endeavor (i.e., data processing), Goto teaches: wherein the query engine (fig. 7, elements 41 and 42 are technically interpreted as the query engine for executing the query/request, e.g., DML, SQL, XQuery as known by a skilled artisan) is further configured to submit a request for and subsequently receive a virtual database identifier corresponding to the virtual database from the global metadata client (fig. 1, e.g., “Virtual Database”; pars. [0006] e.g., “A virtual database DML parser 111 of a virtual database control 110 of an application server 101 analyzes DML (Data Manipulation Language) of a search request for a virtual database”, [0008]; [0144] “a DB name “virtual database C” equals to identifier, [0211] such as submit SQL and/or XQuery as the request for access a table, e.g., virtual table/database as known by a skilled artisan), and to reference the virtual database using the virtual database identifier when executing the query (again in pars. [0006] e.g., “A virtual database DML parser 111 of a virtual database control 110 of an application server 101 analyzes DML (Data Manipulation Language) of a search request for a virtual database”, [0008]; [0144] “a DB name “virtual database C” equals to identifier).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine the teachings of the cited references because the teachings of Goto would have provided Rielau, Kutner, and Ball and Lazier with the above indicated limitation for performing query executing for results as of accessing the virtual database for its identifier efficiently  (Goto: figs. 1-3 and pars. [0144 and 211]).
Claims 11 and 17 are rejected in the analysis of above claim 4; and therefore, the claims are rejected on that basis.

Allowable Subject Matter
Claims 5-8, 12-13, and 18-19 are objected to as being dependent upon the rejected base claims 1-2, 4, 9, 11, and 15-17, but would be allowable if and only if:
A/ rewritten in independent form including all of the limitations of the base claims and all the intervening claims; and
B/ must overcome the Claim Rejections under 35 U.S.C. 101, and Claim Interpretation set forth above.

Response to Arguments
Referring to claim interpretation, the interpretation in claims 1-8 is withdrawn in view of the Applicant’s clarification attempted in Remarks, pages 7-8.  Claim 1 is “a distributed database system” comprising “database”, “server”, “control node”, "compute node” are “terms of art, and, as such, are not generic placeholders” (Remarks, page 7).  
Referring to claim rejection under 35USC 101, Applicant’s arguments to respective claims 5-8, 12-13, and 18-19 because the claims are directed to an abstract idea (Remarks, pages 8-11, sections I and II) have been fully considered, but are not persuasive.
According new 2019 PEG, based on the analysis of Step 2A (prong I), the dependent claims 5, 12, and 18 recite the language of “determine the fixed point in time; determine if an existing virtual database corresponds to the fixed point in time; and… generate a new virtual database that corresponds to the fixed point in time,” as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer’s component(s) (e.g., “query engine”), which fall under the “Mental Processes” grouping in abstract ideas (judicially recognized exceptions) (see MPEP – 2106.04 (a)(2), Part III). 
Plus, claims 5, 12, and 18, which depend to claim 1, do not recite any additional elements/limitations that integrate into a practical application.  The remain limitations “in response to determining that an existing virtual database corresponds to the fixed point in time, provide to the query engine a virtual database identifier that corresponds to the existing virtual database; in response to determining that no existing virtual database corresponds to the fixed point in time,…, and provide to the query engine a virtual database identifier that corresponds to the new virtual database” of claims 5, 12, and 18, and the limitations in claim 1 are insufficient to amount of significantly more than the judicial exception. The additional steps of “provide”, and “provide”, “maintain”, “maintain”, and “accept” represent an insignificant extra solution activity because these additional limitations generally describe the gather and provide to the query engine as use of tool for a virtual database identifier associated to the existing virtual database in a fix point in time. Thus, taken alone, the additional elements do not amount to significantly more than mere instructions to apply the exception using a generic computer components, e.g., “the query engine” of “compute node”, “user database”, “global metadata server”, “control node that are well-understood, routine, conventional activity to a skill artisan in the relevant technical field because gathering data over a network, see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362. Thus, these additional limitations do not amount to more than generally linking the use of a judicial exception to a particular technological environment or field of use (See MPEP 2106.05(a)-(h) as under analysis of Step 2A (prong II) and Step 2B).  These additional steps/elements/limitations do not integrate the abstract idea into a practical application of how to perform data processes so that it does not impose any meaningful limits on practicing the abstract idea. 
For at least above reasons, the rejections are maintained.
Regarding claims 15-19, Applicant’s argument to the term “computer-readable memory device” that would not include a transitory propagating signal per se (see Remarks, page 11, Section III) have been considered but is not persuasive.  Regarding claim 15, since the term “a computer-readable memory device” in line 1 is not disclosed/defined in the Applicant’s specification, “a computer-readable memory device” could be construed to cover both transitory and non-transitory media (see spec., par. [0101]). By adding “non-transitory” to the phrase, e.g., “a non-transitory computer-readable memory device” or “a “a non-transitory computer-readable storage medium”, would overcome the issue.

Referring to claim rejections under 35 USC 103, Applicant's arguments with respect to independent claim 1 (same as claims 9 and 15) (see Remarks, pages 12-13) have been considered but are moot in view of the new grounds of rejection necessitated by Applicant's amendment to the claims. Applicant's newly amended features are taught implicitly, expressly, or impliedly by the prior art of record. 
The other claims argued merely because of a dependency on a previously argued claims in the brief presented to the examiner, filed 11/30/2022, are moot in view of the examiner's interpretation of the claims and art and are still considered rejected based on their respective rejections from at least a prior Office action (part(s) of recited again above). 

Prior Arts
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action. 
It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)); Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica N. Le whose telephone number is (571)270-1009. The examiner can normally be reached M-F 9:30 am - 5:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, USMAAN SAEED can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jessica N Le/Examiner, Art Unit 2169                                                                                                                                                                                                        
                                                                                                                                                                                                      
/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169